Exhibit JAGUAR MINING INC. Interim Consolidated Financial Statements June 30, 2008 and 2007 (Unaudited) JAGUAR MINING INC. Interim Consolidated Balance Sheets (Expressed in thousands of U.S. dollars) June 30, December 31, 2008 2007 (unaudited) (audited) Assets Current assets: Cash and cash equivalents (Note 10) $ 61,275 $ 45,711 Cash in trust - 837 Accounts receivable 7,800 - Inventory 14,295 10,724 Prepaid expenses and sundry assets (Note 2) 16,008 11,897 Unrealized foreign exchange gains (Note 3(a)(ii)) 1,338 1,680 Forward purchases derivative asset (Note 3(a)(i)) - 924 100,716 71,773 Prepaid expenses and sundry assets (Note 2) 19,702 13,913 Net smelter royalty 1,068 1,225 Restricted cash 3,104 3,102 Property, plant and equipment 111,922 82,945 Mineral exploration projects (Note 4) 92,628 61,273 $ 329,140 $ 234,231 Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ 16,217 $ 14,426 Notes payable (Note 5) 7,893 11,699 Current taxes payable 4,314 2,086 Asset retirement obligations (Note 6) 283 269 Forward sales derivative liability (Note 3(a)(i)) - 9,844 28,707 38,324 Forward sales derivative liability (Note 3(a)(i)) - 5,580 Notes payable (Note 5) 82,699 83,920 Future income taxes 6,873 2,182 Asset retirement obligations (Note 6) 6,838 2,706 Total liabilities 125,117 132,712 Shareholders' equity Common shares (Note 7) 246,168 141,316 Warrants - 245 Stock options 18,753 19,218 Contributed surplus 1,153 1,153 Deficit (62,051 ) (60,413 ) 204,023 101,519 Commitments (Note 3) Subsequent events (Notes 7(b), 12) $ 329,140 $ 234,231 See accompanying notes to interim consolidated financial statements. 2 JAGUAR MINING INC. Interim Consolidated Statements of Operations and Comprehensive Income (Loss) (Expressed in thousands of U.S. dollars, except per share amounts) (unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, 2008 2007 2008 2007 Gold sales $ 21,187 $ 11,415 $ 39,984 $ 17,957 Production costs (11,174 ) (5,750 ) (20,569 ) (8,632 ) Other cost of goods sold (1,621 ) (447 ) (1,572 ) (454 ) Depletion and amortization (2,379 ) (876 ) (4,494 ) (1,167 ) Gross profit 6,013 4,342 13,349 7,704 Operating expenses: Exploration 1,037 617 1,849 839 Stock-based compensation 219 4,040 493 4,241 Administration 2,950 2,637 6,022 4,360 Management fees (Note 9(a)) 186 186 375 375 Accretion expense 65 17 135 34 Other (578 ) 691 416 898 Total operating expenses 3,879 8,188 9,290 10,747 Income (loss) before the following 2,134 (3,846 ) 4,059 (3,043 ) (Gain) loss on forward derivatives (Note 3(a)(i)) - (968 ) 318 748 Gain on forward foreign exchange derivatives (Note 3(a)(ii)) (1,191 ) (686 ) (1,584 ) (1,150 ) Foreign exchange gain (5,691 ) (1,623 ) (7,939 ) (2,302 ) Interest expense 3,088 3,331 7,158 4,350 Interest income (1,457 ) (1,186 ) (2,702 ) (1,531 ) Other non-operating expenses 231 - 566 - Total other expenses (5,020 ) (1,132 ) (4,183 ) 115 Income (loss) before income taxes 7,154 (2,714 ) 8,242 (3,158 ) Income taxes Current income taxes 1,296 548 3,284 741 Future income taxes 6,209 423 4,471 282 Total income taxes 7,505 971 7,755 1,023 Net income (loss) and comprehensive income (loss) for the period (351 ) (3,685 ) 487 (4,181 ) Basic and diluted net income (loss) per share (Note 8) $ (0.01 ) $ (0.07 ) $ 0.01 $ (0.08 ) Weighted average common shares outstanding - Basic (Note 8) 64,161,622 55,239,628 61,796,255 51,831,209 Weighted average common shares outstanding - Diluted (Note 8) 64,161,622 55,239,628 65,311,115 51,831,209 See accompanying notes to interim consolidated financial statements. 3 JAGUAR MINING INC. Interim Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) (unaudited) Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, 2008 2007 2008 2007 Cash provided by (used in): Operating activities: Net income (loss) for the period $ (351 ) $ (3,685 ) $ 487 $ (4,181 ) Items not involving cash: Unrealized foreign exchange (gain) loss (2,869 ) 3,635 (1,695 ) 3,032 Stock-based compensation 219 4,040 493 4,241 Non-cash interest expense 586 855 1,979 1,196 Accretion expense 65 17 135 34 Future income tax expense 6,209 423 4,471 282 Depletion and amortization 2,379 876 4,494 1,167 Amortization of net smelter royalty 80 - 157 - Unrealized gain on forward derivatives - (1,794 ) - (1,013 ) Unrealized (gain) loss on foreign exchange contracts (535 ) (219 ) 343 (552 ) Change in non-cash operating working capital Accounts receivable (2,021 ) (1,233 ) (7,800 ) (2,656 ) Inventory (1,752 ) (1,327 ) (2,371 ) (2,425 ) Prepaid expenses and sundry assets (4,387 ) (1,424 ) (8,139 ) (2,830 ) Accounts payable and accrued liabilities (77 ) 1,794 1,792 3,371 Current taxes payable 1,296 (133 ) 2,228 (135 ) (1,158 ) 1,825 (3,426 ) (469 ) Financing activities: Net smelter royalty received - - - 73 Issuance of common shares 153 15,548 105,803 28,078 (Increase) decrease in restricted cash - (31 ) - 2,683 Shares purchased for cancellation (2,780 ) - (3,442 ) - Settlement of forward derivatives - - (14,500 ) - Repayment of debt (3,565 ) (3,134 ) (14,793 ) (2,151 ) Increase in debt - - 3,867 59,453 (6,192 ) 12,383 76,935 88,136 Investing activities Purchase of property, plant and equipment (17,574 ) (2,753 ) (33,229 ) (6,117 ) Mineral exploration projects (12,200 ) (9,420 ) (22,394 ) (16,014 ) (29,774 ) (12,173 ) (55,623 ) (22,131 ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents 1,727 2,113 (2,322 ) 2,684 Increase (decrease) in cash and cash equivalents (35,397 ) 4,148 15,564 68,220 Cash and cash equivalents, beginning of period 96,672 78,831 45,711 14,759 Cash and cash equivalents, end of period $ 61,275 $ 82,979 $ 61,275 $ 82,979 Supplemental cash flow information (Note 10) See accompanying notes to interim consolidated financial statements. 4 JAGUAR MINING INC. Interim Consolidated Statements of Shareholders' Equity (Expressed in thousands of U.S. dollars) (unaudited) Contributed Common Shares Warrants Stock Options Surplus Deficit Total # $ # $ # $ Balance, December 31, 2006 47,916,908 106,834 5,741,300 4,072 5,269,000 8,745 1,149 (31,384 ) 89,416 Private placement 2,156,250 11,507 - 11,507 Stock issuance costs related to private placement - (656 ) - (656 ) Exercise of purchase warrants 5,122,528 21,949 (4,818,952 ) (3,183 ) - 18,766 Stock issuance costs related to early warrant exercise - (1,547 ) - (1,547 ) Warrants forced out 66,913 71 (224,403 ) (71 ) - Options granted - 1,135,000 - Exercise of stock options 4,000 11 - - (4,000 ) (3 ) - - 8 Unvested options expired - (25,000 ) (20 ) - - (20 ) Stock based compensation - 4,261 - - 4,261 Net loss - (4,181 ) (4,181 ) Balance June 30, 2007 55,266,599 138,169 697,945 818 6,375,000 12,983 1,149 (35,565 ) 117,554 Balance, December 31, 2007 55,734,400 141,316 144,081 245 7,805,658 19,218 1,153 (60,413 ) 101,519 Public offering (Note 7(a)) 8,250,000 109,597 - 109,597 Stock issuance costs related to public offering - (5,706 ) - (5,706 ) Shares acquired under normal course issuer bid and cancelled (Note 7(b)) (343,300 ) (1,317 ) - (2,125 ) (3,442 ) Exercise of compensation warrants 144,081 998 (144,081 ) (245 ) - 753 Exercise of stock options 471,006 1,280 - - (654,645 ) (958 ) - - 322 Unvested options expired upon termination - (10,000 ) (5 ) - - (5 ) Stock based compensation - 498 - - 498 Net income - 487 487 Balance, June 30, 2008 64,256,187 246,168 - - 7,141,013 18,753 1,153 (62,051 ) 204,023 See accompanying notes to interim consolidated financial statements. 5 JAGUAR MINING INC. Notes to Interim Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Three months ended June 30, 2008 (Unaudited) 1.Significant Accounting Policies: Other than the changes in accounting policies noted below, the interim consolidated financial statements of Jaguar Mining Inc. (the “Company”) follow the same accounting policies and methods of application as the annual audited consolidated financial statements. The interim consolidated financial statements do not contain all disclosures as required by Canadian generally accepted accounting principles for annual financial statements and accordingly should be read in conjunction with the Company’s annual audited consolidated financial statements. (a)Effective January 1, 2008 the Company adopted the following new CICA Handbook Standards: (i)Financial Instruments Disclosure and Presentation: In December 2006, the CICA published Section 3862 Financial Instruments- Disclosures and Section 3863, Financial Instruments- Presentation. These standards introduce disclosure and presentation requirements that will enable financial statements’ users to evaluate, and enhance their understanding of, the significance of financial instruments for the entity’s financial position, performance and cash flows, and the nature and extent of risks arising from financial instruments to which the entity is exposed, and how those risks are managed. (Note 3) (ii)Capital Disclosures: In December 2006, the CICA published Section 1535 of the Handbook, Capital Disclosures, which requires disclosure of (i) an entity’s objectives, policies and processes for managing capital; (ii) quantitative data about what the entity regards as capital; (iii) whether the entity has complied with any capital requirements; (iv) the consequences of non-compliance in the event the entity has not complied.This information will enable financial statements’ users to evaluate the entity’s objectives, policies and processes for managing capital. (Note 11) (iii) Inventories: In January 2007, the CICA published section 3031 of the Handbook, Inventories, which prescribes the accounting treatment for inventories.Section 3031 provides guidance on determination of costs and its subsequent recognition as an expense, and provides guidance on the cost formulas used to assign costs to inventories.The new standard did not impact the current or the prior year financial statements. (b) Accounting Principles Issued but not yet Implemented: (i)Adoption of International Financial Reporting Standards: In January 2006, the Accounting Standards Board announced its decision to require all publicly accountable enterprises to report under International Financial
